IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,326


EX PARTE MATEO ROBERTO ALANIZ, Applicant

 




 ON APPLICATION FOR WRIT OF HABEAS CORPUS
FROM WEBB COUNTY 
IN CAUSE NO. 2004CRN000051-D1
IN THE FORTY-NINTH JUDICIAL DISTRICT COURT


 Per curiam
O P I N I O N
	This is an application for a writ of habeas corpus filed pursuant to Article 11.07,
TEX.CODE CRIM.PROC. Applicant was convicted of the offense of manslaughter and
sentenced to confinement for ten years. No appeal was taken.
	Applicant contends that he pleaded guilty to manslaughter rather than murder, but
that the Texas Department of Criminal Justice is treating his offense as murder. The trial
court has adopted the State's findings of fact that Applicant pleaded guilty to
manslaughter rather than murder. However, Applicant's judgment has not yet been
reformed to reflect this fact.  	
	Relief is granted.  The judgment in cause number 2004CRN000051-D1 in the 49th 
Judicial District Court of Webb County shall hereby be reformed to reflect that Applicant
was convicted of manslaughter.	
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Criminal Institutional Division.

DELIVERED: January 25, 2006
DO NOT PUBLISH